THE controversy in this case is substantially like that in case No. 11594, Fort et. al. v. Co-Operative FarmersExchange, Inc., 81 Colo. 431, 256 P. 319, just decided. The defendants in the two actions are not, but the questions both of law and fact are, the same in the two cases and the plaintiff is the same. It would be useless and an idle task to restate and repeat these questions of law and fact and the argument thereon. The evidence in this case upon all the controverted issues of fact has the same probative effect here as there, and the questions of law involved are the same. Therefore the decision in that case applies in all respects here. The judgment must therefore be, and it is, affirmed.
MR. CHIEF JUSTICE BURKE, MR. JUSTICE ADAMS and MR. JUSTICE BUTLER concur. *Page 449